Exhibit 10.66
(UBS LOGO) [f51622f5162204.gif]
(FORM) [f51622f5162201.gif]

Credit Line Account Application and Agreement for Organizations and Businesses
For Internal Use Only Variable Credit Line Account at UBS Bank USA
.Cytokinetics, Inc. .5V .62006 .CP Fixed Credit Line Account at UBS Bank USA .
.5F . . x Collateral Account(s) at UBS Financial Services Inc. Insert the
information below for each UBS Financial Services Inc. account to be pledged to
secure the Borrower#fs credit line. Full Collateral (Securities) Account Title
Branch Account Number FA# 1) Cytokinetics, Inc. CP 14862 CPW4 2) 3) 4) 5) 6)
Credit Line Account Select the type of credit line account: Variable Credit Line
Account Fixed Credit Line Account Both If you do not indicate your preference
you will be deemed to have selected the #gBoth#h option. Account Ownership
Select the Organization/Business Structure: Is this entity / organization a
Corporation business that provides commercial Corp- Subchapter ‘S’ Fed
Charter-Credit Union Fed Charter-Trust Co. goods or services (i.e., an
operatingLimited Liability Company (LLC) Foundation-not for profit Govt
Agency-Federal entity)? Endowment-not for profit Govt Agency-Local Ent Limited
Liability Partnership (LLP) Yes No Limited Liability-Limited State Charter-S&L
Bank Govt Agency-State Partnership (LLLP) State Charter-Savings Bank Any changes
or corrections Sole Proprietorship State Charter-Comm Bank to the information on
this application must be initialed by Partnership-General State Charter-Trust
Co. you. Partnership-Limited State Charter-Credit Union Association State
Charter-Indus Loan Partnership-Invest Club Fed Charter-Savings Assoc Invest Club
Membership Fed Charter-Nat’l Bank Borrower Information This section should be
completed byOrganization/Business the . Borrower Organization / Business Name
Cytokinetics, Inc. Location of Address Organization/Business is (please complete
each item that applies): Business — Primary Other ( please specify ) X 1)
Incorporated Unincorporated Street AddressIf a P.O. Box, complete the Additional
Address Information on ( 2) For Profit Not For Profit page 4 .): Industry Group
(e.g., Construction, Service, etc.): 280 EAST GRAND AVENUE Other X City: State:
ZIP: Is the Organization/Business publicly No Yes; specify: SO SAN FRANCISCO CA
94080-4808 listed? USA Business Telephone Number: Exchange (NYSE, AMEX, or
NASDAQ) Ticker Symbol X Place of Formation / Incorporation USA (if
formed/incorporated, specify Delaware State): Other (specify) TIN: Date of
Incorporation / Establishment: HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 c2008
UBS Bank USA. All rights reserved Sign and date the application on 5page

 



--------------------------------------------------------------------------------



 



(FORM) [f51622f5162202.gif]

Borrower Financial and Ownership Information Annual Income: Liquid Assets: Is
the Borrower an officer or member of the board of directors of its subsidiaries
or affiliates?* Net Worth Fiscal Year End (indicate month) Yes No If yes, please
specify: Subsidiary or Affiliate Employee Name and SS# Do you receive a
substantial amount of your revenue/wealth (over 50%) (trade/export) from a
country outside of the United States? Is the Borrower an immediate family member
of an executive officer Yes No If yes specify: member of the board of directors
of UBSImmediate family member AG? means a spouse or any other relative residing
in the Borrower#fs Country(ies): to whom the Borrower lends financial support.
Yes No If yes, please specify: Does the Borrower own 10% or more of the shares
of any publicly traded company? Subsidiary or Affiliate Employee Name and SS#
Yes No If yes, please specify company and %: x x % Will any of the loan proceeds
be used to repay any debt or to, or purchase an asset from, UBS AG or its
subsidiaries or Yes No If yes, please specify: Are any of the Borrowers,
business owners or directors/principal officers a Subsidiary or Affiliate
control person of UBS AG or its subsidiaries or affiliates?* Yes No If yes,
please specify company and %: x x % *For purposes these questions, “control”
means a person or entity that either (a) owns, controls or has the power to vote
25% or more of any class of voting ability to control the election of the
majority of the directors of a company, or (c) has the power to exercise a
controlling influence over management policies presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and is an executive
officer or director of the company or (ii) no other person has a greater
percentage of that class of voting securities. Principal Officer/Beneficial
Owner Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal page and submit it
with the application. Principal Officer Name SS# Principal Officer Name SS#
Sharon A. Barbari ROBERT BLUM Country of Citizenship: Date of Birth Country of
Citizenship: Date of Birth USA Other (specify) USA Other
(specify) Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)
Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)
Passport/CEDULA Country of Issuance: Passport/CEDULA Country of Issuance: USA
USA Street Address: Street Address: 280 East Grand Ave. 280 EAST GRAND AVENUE
City: State: ZIP City: State: ZIP San Francisco CA 94080-4808 SO SAN FRANCISO CA
94080-4808 USA USA Telephone Number: Telephone Number: HB Rev 07/08 HB LOAD
SPEDOC UX E HB V102 2 c2008 UBS Bank USA. All rights reserved Sign and date the
application on 5page

 



--------------------------------------------------------------------------------



 



(FORM) [f51622f5162205.gif]

Credit Line Account Features Internal Use Only Check Writing Alternate Mailing
Address for Checks If you would like to receive Credit Line checks for your
credit line account, Print the mailing address for the delivery of checks if
different from please enroll below: address on the checks: Check here if you
would like Credit Line checks. Checks will be in the name of the Borrower.
Please print the address that you would like to appear on your checks. Wire
Instructions for Loan Payment: (In US Dollars) Bank Name: UBS AG Wire System
Address: ABA 026007993 For Further Credit to the Account UBS Bank USA of:
Account Number: 101-WA-792479-000 For the Benefit of: Full Name Account Number:
5[F or V] 00000 Alternate Mailing Address for Checks Print the mailing address
for the delivery of checks if different from the address on the checks: UBS
Credit Corp Wire Instructions are as follows: UBS AG ABA # 026007993 A/C #
101-wa-258661-000 A/C Name: UBS Credit Corp x Senior Political Affiliation Are
you, any authorized signatories, beneficial owners, trustees, powers of attorney
or other individuals with authority to immediate family members or close
associates a: I) Current U.S. political official (as defined in section B
below)?No Yes; complete: A)Political Official#fs Name: B)Current Position:
President Vice President US Cabinet Member Speaker of the House of
Representatives Supreme Court Justice Chairman of the Joint Chiefs of Staff
Ambassador C)Relationship to Client(s): Self Immediate family member Close
associate Associated with business or trust II)Current or former Senior non-U.S.
political official, non-U.S. Religious Group/Organization, or Senior/Influential
No Yes; complete: representative of a non-U.S. Religious Group/Organization?
Political Official#fs Name: Current or Former Position: Relationship to
Client(s): Self Immediate family member Close associate Associated with business
or trust HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 3 c2008 UBS Bank USA. All
rights reserved. Sign and date the application on 5page

 



--------------------------------------------------------------------------------



 



(FORM) [f51622f5162203.gif]

Duplicate Party Addendum Complete this section for each Duplicate Party to
receive a duplicate credit line account statement. Internal Location Code (UBS
Financial Services Inc. Use Only) Name: Country of Citizenship: USA Other
(specify): Street Address: City: State: ZIP: Additional Address Information If
the Borrower’s mailing address is a P.O. Box please provide a legal residence
address below. First Name: Last Name: Street Address: Location of Address:
Business - Primary Business — Secondary City: State: ZIP: Other (Specify): HB
Rev 07/08 HB LOAD SPEDOC UX E HB V102 4 c2008 UBS Bank USA. All rights reserved
Sign and date the application on 5page

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

Borrower Agreement
BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

A   The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (including the Credit Line Agreement following
this Borrower Agreement) (which terms and conditions are incorporated by
reference). Capitalized terms used in this Borrower Agreement have the meanings
set forth in the Credit Line Agreement.   B   THE BORROWER UNDERSTANDS AND
AGREES THAT UBS BANK USA MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE
OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER
FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC
TERM OR DURATION. THE BORROWER UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE
SUBJECT TO COLLATERAL MAINTENANCE REQUIREMENTS. THE BORROWER UNDERSTANDS THAT
UBS BANK USA MAY, AT ANY TIME, IN ITS DISCRETION, TERMINATE AND CANCEL THE
CREDIT LINE REGARDLESS OF WHETHER OR NOT AN EVENT HAS OCCURRED.   C   UNLESS
DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT, AND APPROVED
BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE
EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED
TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF UBS BANK
USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE BORROWER
REQUESTS AN ADVANCE.   D   THE BORROWER UNDERSTANDS THAT BORROWING USING
SECURITIES AS COLLATERAL ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN
THE COLLATERAL ACCOUNT DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE
REQUIREMENTS, UBS BANK USA MAY REQUIRE THAT THE BORROWER POST ADDITIONAL
COLLATERAL, REPAY PART OR ALL OF THE BORROWER’S LOAN AND/OR SELL THE BORROWER’S
SECURITIES. ANY REQUIRED LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM
INVESTMENT STRATEGIES AND MAY RESULT IN ADVERSE TAX CONSEQUENCES.   E   Neither
UBS Bank USA nor UBS Financial Services Inc. provides legal or tax advice and
nothing herein shall be construed as providing legal or tax advice.   F   Upon
execution of this Credit Line Account Application and Agreement, the Borrower
declares that all of the information requested in the Application and supplied
by the Borrower is true and accurate and further agrees to promptly notify UBS
Bank USA in writing of any material changes to any or all of the information
contained in the Application including information relating to the Borrower’s
financial situation.   G   Subject to any applicable financial privacy laws and
regulations, data regarding the Borrower and the Borrower’s securities accounts
may be shared with UBS Bank USA affiliates. Subject to any applicable financial
privacy laws and regulations, the Borrower requests that UBS Bank USA share such
personal financial data with non-affiliates of UBS Bank USA as is necessary or
advisable to effect, administer or enforce, or to service, process or maintain,
all transactions and accounts contemplated by this Agreement.   H   The Borrower
authorizes UBS Bank USA and UBS Financial Services Inc. to obtain a credit
report or other credit references concerning the Borrower (including making
verbal or written inquiries concerning credit history) or to otherwise verify or
update credit information given to UBS Bank USA at any time. The Borrower
authorizes the release of this credit report or other credit information to UBS
Bank USA affiliates as it deems necessary or advisable to effect, administer or
enforce, or to service, process or maintain all transactions and accounts
contemplated by this Agreement, and for the purpose of offering additional
products, from time to time, to the Borrower. The Borrower authorizes UBS Bank
USA to exchange Borrower information with any party it reasonably believes is
conducting a legitimate credit inquiry in accordance with the Fair Credit
Reporting Act. UBS Bank USA may also share credit or other transactional
experience with the Borrower’s designated UBS Financial Services Inc. Financial
Advisor or other parties designated by the Borrower.   I   UBS Bank USA is
subject to examination by various federal, state and self-regulatory
organizations and the books and records maintained by UBS Bank USA are subject
to inspection and subpoena by these regulators and by federal, state, and local
law enforcement officials. The Borrower also acknowledges that such regulators
and officials may, pursuant to treaty or other arrangements, in turn disclose
such information to the officials or regulators of other countries, and that
U.S. courts may be required to compel UBS Bank USA to disclose such information
to the officials or regulators of other countries. The Borrower agrees that UBS
Bank USA may disclose to such regulators and officials information about the
Borrower and transactions in the credit line account or other accounts at UBS
Bank USA without notice to the Borrower. In addition, UBS Bank USA may in the
context of a private dispute be required by subpoena or other judicial process
to disclose information or produce documentation related to the Borrower, the
credit line account or other accounts at UBS Bank USA. The Borrower acknowledges
and agrees that UBS Bank USA reserves the right, in its sole discretion, to
respond to subpoenas and judicial process as it deems appropriate.   J   To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. When the Borrower
opens an account with UBS Bank USA, UBS Bank USA will ask for the Borrower’s
name, address, and other information that will allow UBS Bank USA to identify
the Borrower. UBS Bank USA may also ask to see other identifying documents. UBS
Financial Services Inc. and UBS Bank USA are firmly committed to compliance with
all applicable laws, rules and regulations, including those related to combating
money laundering. The Borrower understands and agrees that the Borrower must
take all necessary steps to comply with the anti-money laundering laws, rules
and regulations of the Borrower’s country of origin, country of residence and
the situs of the Borrower’s transaction.   K   UBS Bank USA and its affiliates
will act as creditors and, accordingly, their interests may be inconsistent
with, and potentially adverse to, the Borrower’s interests. As a lender and
consistent with normal lending practice, UBS Bank USA may take any steps
necessary to perfect its interest in the Credit Line, issue a call for
additional collateral or force the sale of the Borrower’s securities if the
Borrower’s actions or inactions call the Borrower’s creditworthiness into
question. Neither UBS Bank USA nor UBS Financial Services Inc. will act as
Client’s investment advisor with respect to any liquidation. In fact UBS Bank
USA will act as a creditor and UBS Financial Services Inc. will act as a
securities intermediary.   L   The Borrower understands that, if the Collateral
Account is a managed account with UBS Financial Services Inc., (i) in addition
to any fees payable to UBS Financial Services Inc. in connection with the
Borrower’s managed account, interest will be payable to the Bank on an amount
advanced to the Borrower in connection with the Credit Line Account, and
(ii) the performance of the managed account might not exceed the managed account
fees and the interest expense payable to the Bank in which case the Borrower’s
overall rate of return will be less than the costs associated with the managed
account.   M   UBS Bank USA may provide copies of all credit line account
statements to UBS Financial Services Inc. and to any Guarantor. The Borrower
acknowledges and agrees that UBS Bank USA may share any and all information
regarding the Borrower and the Borrower’s accounts at UBS Bank USA with UBS
Financial Services Inc. UBS Financial Services Inc. may provide copies of all
statements and confirmations concerning each Collateral Account to UBS Bank USA
at such times and in such manner as UBS Bank USA may request and may share with
UBS Bank USA any and all information regarding the Borrower and the Borrower’s
accounts with UBS Financial Services Inc.

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its name by its duly authorized
representatives, as of the date indicated below.
DATE:                                        

             
 
            Name of Borrower: Cytokinetics, Inc.                  
By:
      Title:   Chief Financial Officer/CFO
 
 
 
(Signature of Authorized Signatory of Borrower)* Sharon A. Barbari  
 
 
 
 
 
(Title of Authorized Signatory of Borrower)
By:
      Title:   Chief Executive Officer/CEO
 
 
 
(Signature of Authorized Signatory of Borrower)* ROBERT BLUM  
 
 
 
 
 
(Title of Authorized Signatory of Borrower)

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form excecuted by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 5 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5





--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

Credit Line Agreement — Demand Facility
THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

1)   Definitions

  -   “Advance” means any Fixed Rate Advance or Variable Rate Advance made by
the Bank pursuant to this Agreement.     -   “Advance Advice” means a written or
electronic notice by the Bank, sent to the Borrower, the Borrower’s financial
advisor at UBS Financial Services Inc. or any other party designated by the
Borrower to receive the notice, confirming that a requested Advance will be a
Fixed Rate Advance and specifying the amount, fixed rate of interest and
Interest Period for the Fixed Rate Advance.     -   “Application” means the
Credit Line Account Application and Agreement that the Borrower has completed
and submitted to the Bank and into which this Agreement is incorporated by
reference.     -   “Approved Amount” means the maximum principal amount of
Advances that is permitted to be outstanding under the Credit Line at any time,
as specified in writing by the Bank.     -   “Breakage Costs” and “Breakage Fee”
have the meanings specified in Section 6(b).     -   “Business Day” means a day
on which both of the Bank and UBS Financial Services Inc. are open for business.
For notices and determinations of LIBOR, Business Day must also be a day for
trading by and between banks in U.S. dollar deposits in the London interbank
market.     -   “Collateral” has the meaning specified in Section 8(a).     -  
“Collateral Account” means, individually and collectively, each account of the
Borrower or Pledgor at UBS Financial Services Inc. or UBS International Inc., as
applicable, that is either identified as a Collateral Account on the Application
to which this Agreement is attached or subsequently identified as a Collateral
Account by the Borrower or Pledgor, either directly or indirectly through the
Borrower’s or Pledgor’s UBS Financial Services Inc. financial advisor, together
with all successors to those identified accounts, irrespective of whether the
successor account bears a different name or account number.     -   “Credit
Line” has the meaning specified in Section 2(a).     -   “Credit Line Account”
means each Fixed Rate Account and each Variable Rate Account of the Borrower
that is established by the Bank in connection with this Agreement and either
identified on the Application or subsequently identified as a Credit Line
Account by the Bank by notice to the Borrower, together with all successors to
those identified accounts, irrespective of whether any successor account bears a
different name or account number.     -   “Credit Line Obligations” means, at
any time of determination, the aggregate of the outstanding principal amounts of
all Advances, together with all accrued but unpaid interest on the outstanding
principal amounts, any and all fees or other charges payable in connection with
the Advances and any costs of collection (including reasonable attorneys’ fees)
and other amounts payable by the Borrower under this Agreement, and any and all
other present or future obligations of the Borrower and the other respective
Loan Parties under this Agreement and the related agreements, whether absolute
or contingent, whether or not due or mature.     -   “Event” means any of the
events listed in Section 10.     -   “Fixed Rate Advance” means any advance made
under the Credit Line that accrues interest at a fixed rate.     -   “Guarantor”
means any party who guaranties the payment and performance of the Credit Line
Obligations.     -   “Guaranty Agreement” means an agreement pursuant to which a
Guarantor agrees to guaranty payment of the Credit Line Obligations.     -  
“Interest Period” means, for a Fixed Rate Advance, the number of days, weeks or
months requested by the Borrower and confirmed in the Advance Advice relating to
the Fixed Rate Advance, commencing on the date of (i) the extension of the Fixed
Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in each case,
ending on the last day of the period. If the last day is not a Business Day,
then the Interest Period will end on the immediately succeeding Business Day. If
the last Business Day would fall in the next calendar month, the Interest Period
will end on the immediately preceding Business Day. Each monthly or longer
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) will end on the last Business Day of the
appropriate calendar month.     -   “Joint Borrower” has the meaning specified
in Section 7(a).     -   “LIBOR” means, as of any date of determination:

  (i)   for Variable Rate Advances, the prevailing London Interbank Offered Rate
for deposits in U.S. dollars having a maturity of 30 days as published in The
Wall Street Journal “Money Rates” Table on the date of the Advance; and     (ii)
  for Fixed Rate Advances of one (1) year or less, the prevailing London
Interbank Offered Rate for deposits in U.S. dollars having a maturity
corresponding to the length of the Interest Period applicable to the Advance as
quoted by the Bloomberg service at 4:00 a.m. Eastern Standard Time on the date
of the Advance.

If the rate ceases to be regularly published by The Wall Street Journal or
stated by the Bloomberg Service, as applicable, LIBOR will be determined by the
Bank in its sole and absolute discretion. For any day that is not a Business
Day, LIBOR will be the applicable LIBOR in effect immediately prior to that day.

  -   “Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.     -  
“Person” means any natural person, company, corporation, firm, partnership,
joint venture, limited liability company or limited liability partnership,
association, organization or any other legal entity.     -   “Pledgor” means
each Person who pledges to the Bank any Collateral to secure the Credit Line
Obligations (or to secure the

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 6 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5





--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      obligations of any Guarantor with respect to the guaranty of the Credit
Line Obligations). Pledgors will include (i) each Borrower who pledges
Collateral to secure the Credit Line Obligations, (ii) each Guarantor who has
pledged collateral to secure the Credit Line Obligations or its obligations
under a Guaranty Agreement, (iii) any spouse of a Borrower who executes a
spouse’s pledge and consent agreement with respect to a jointly held collateral
account, (iv) any other joint account holder who executes a joint account holder
pledge and consent agreement with respect to a jointly held collateral account,
and (v) any other Person who executes a pledge agreement with respect to the
Credit Line.     -   “Premier Credit Line” means any Credit Line with an
Approved Amount equal to or greater than $250,000.     -   “Prime Credit Line”
means any Credit Line with an Approved Amount less than $250,000.     -   “Prime
Rate” means the floating “Prime Rate” as published in The Wall Street Journal
“Money Rates” Table from time to time. The Prime Rate will change as and when
the Prime Rate as published in The Wall Street Journal changes. In the event
that The Wall Street Journal does not publish a Prime Rate, the Prime Rate will
be the rate as determined by the Bank in its sole and absolute discretion.     -
  “Securities Intermediary” has the meaning specified in Section 9.     -   “UBS
Bank USA Fixed Funding Rate” means, as of any date of determination for Fixed
Rate Advances of greater than one (1) year, an internally computed rate
established from time-to-time by the Bank, in its sole discretion, based upon
the LIBOR swap curve for a corresponding period as well as the Bank’s assessment
of other lending rates charged in the financial markets.     -   “UBS Financial
Services Inc.” means UBS Financial Services Inc. and its successors.     -  
“UBS-I” means UBS International Inc. and its successors.     -   “Variable Rate
Advance” means any advance made under the Credit Line that accrues interest at a
variable rate.”

2)   Establishment of Credit Line; Termination

  a)   Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, DEMAND revolving line of credit (the “Credit Line”) in an amount up
to the Approved Amount. The Bank may, from time to time upon request of the
Borrower, without obligation and in its sole and absolute discretion, authorize
and make one or more Advances to the Borrower. The Borrower acknowledges that
the Bank has no obligation to make any Advances to the Borrower. The Bank may
carry each Variable Rate Advance in a Variable Rate Account and may carry each
Fixed Rate Advance in a Fixed Rate Account, but all Advances will constitute
extensions of credit pursuant to a single Credit Line. The Approved Amount will
be determined, and may be adjusted from time to time, by the Bank in its sole
and absolute discretion.     b)   THE BORROWER AND EACH OTHER LOAN PARTY
UNDERSTAND AND AGREE THAT THE BANK MAY DEMAND FULL OR PARTIAL PAYMENT OF THE
CREDIT LINE OBLIGATIONS, AT ITS SOLE AND ABSOLUTE DISCRETION AND WITHOUT CAUSE,
AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE
EXTENDED FOR ANY SPECIFIC TERM OR DURATION.     c)   UNLESS DISCLOSED IN WRITING
TO THE BANK AT THE TIME OF THE APPLICATION, AND APPROVED BY THE BANK, THE
BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY ADVANCE EITHER TO PURCHASE, CARRY
OR TRADE IN SECURITIES OR TO REPAY ANY DEBT (I) USED TO PURCHASE, CARRY OR TRADE
IN SECURITIES OR (II) TO ANY AFFILIATE OF THE BANK. THE BORROWER WILL BE DEEMED
TO REPEAT THE AGREEMENT IN THIS SECTION 2(C) EACH TIME IT REQUESTS AN ADVANCE.  
  d)   Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.     e)   The Borrower consents and
agrees that, in connection with establishing the Credit Line Account, approving
any Advances to the Borrower or for any other purpose associated with the Credit
Line, the Bank may obtain a consumer or other credit report from a credit
reporting agency relating to the Borrower’s credit history. Upon request by the
Borrower, the Bank will inform the Borrower: (i) whether or not a consumer or
other credit report was requested; and (ii) if so, the name and address of the
consumer or other credit reporting agency that furnished the report.     f)  
The Borrower understands that the Bank will, directly or indirectly, pay a
portion of the interest that it receives to the Borrower’s financial advisor at
UBS Financial Services Inc. or one of its affiliates. To the extent permitted by
applicable law, the Bank may also charge the Borrower fees for establishing and
servicing the Credit Line Account.     g)   Following each month in which there
is activity in the Borrower’s Credit Line Account in amounts greater than $1,
the Borrower will receive an account statement showing the new balance, the
amount of any new Advances, year to date interest charges, payments and other
charges and credits that have been registered or posted to the Credit Line
Account.     h)   Each of the Loan Parties understands and agrees that the Bank
may, at any time, in its sole and absolute discretion, terminate and cancel the
Credit Line regardless of whether or not an Event has occurred. In the event the
Bank terminates and cancels the Credit Line the Credit Line Obligations shall be
immediately due and payable in full. If the Credit Line Obligations are not paid
in full, the Bank shall have the right, at its option, to exercise any or all of
its remedies described in Section 10 of this Agreement.

3)   Terms of Advances

  a)   Advances made under this Agreement will be available to the Borrower in
the form, and pursuant to procedures, as are established from time to time by
the Bank in its sole and absolute discretion. The Borrower and each Loan Party
agree to promptly provide all documents, financial or other information in
connection with any Advance as the Bank may request. Advances will be made by
wire transfer of funds to an account as specified in writing by the Borrower or
by any other method agreed upon by the Bank and the Borrower. The Borrower
acknowledges and agrees that the Bank will not make any Advance to the Borrower
unless the collateral maintenance requirements that are established by the Bank
in its sole and absolute discretion have been satisfied.     b)   Each Advance
made under a Premier Credit Line will be a Variable Rate Advance unless
otherwise designated as a Fixed Rate Advance in an Advance Advice sent by the
Bank to the Borrower. The Bank will not designate any Advance as a Fixed Rate
Advance unless it has been requested to do so by the Borrower (acting directly
or indirectly

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 7 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5





--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      through the Borrower’s UBS Financial Services Inc. financial advisor or
other agent designated by the Borrower and acceptable to the Bank). Each Advance
Advice will be conclusive and binding upon the Borrower, absent manifest error,
unless the Borrower otherwise notifies the Bank in writing no later than the
close of business, New York time, on the third Business Day after the Advance
Advice is received by the Borrower.     c)   Each Advance made under a Prime
Credit Line will be a Variable Advance.     d)   Unless otherwise agreed by the
Bank: (i) all Fixed Rate Advances must be in an amount of at least $100,000; and
(ii) all Variable Rate Advances taken by wire transfer must be in an amount of
at least $2,500. If the Borrower is a natural person, the initial Variable Rate
Advance under the Credit Line must be in an amount equal to at least $25,001
(the “Initial Advance Requirement”). If the initial Advance requested by the
Borrower is made in the form of a check drawn on the Credit Line that does not
satisfy the Initial Advance Requirement, then, in addition to and not in
limitation of the Bank’s rights, remedies, powers or privileges under this
Agreement or applicable law, the Bank may, in its sole and absolute discretion:

  (i)   pay the check drawn by the Borrower if, prior to paying that check, the
Bank makes another Advance to the Borrower, which Advance shall be in an amount
not less than $25,001; or     (ii)   pay the check drawn by the Borrower; or    
(iii)   decline to pay (bounce) the check.

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

4)   Interest

  a)   Each Fixed Rate Advance will bear interest at a fixed rate and for the
Interest Period each as specified in the related Advance Advice. The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate to (i) LIBOR, if the Fixed Rate Advance is for a period of one
(1) year or less or (ii) the UBS Bank USA Fixed Funding Rate, if the Fixed Rate
Advance is for a period of greater than one (1) year, as of the date that the
fixed rate is determined.     b)   Each Variable Rate Advance under a Premier
Credit Line will bear interest at a variable rate equal to LIBOR, adjusted
daily, plus the percentage rate that (unless otherwise specified by the Bank in
writing) is shown on Schedule I below for the Approved Amount of the Credit
Line. For Premier Credit Lines, the rate of interest payable on Variable Rate
Advances is subject to change without notice in accordance with fluctuations in
LIBOR and in the Approved Amount. On each day that LIBOR changes or the Approved
Amount crosses one of the thresholds that is indicated on Schedule I (or that is
otherwise specified by the Bank in writing), the interest rate on all Variable
Rate Advances will change accordingly.     c)   Each Variable Rate Advance under
a Prime Credit Line will bear interest at a variable rate equal to the Prime
Rate, adjusted daily, plus the percentage rate that (unless otherwise specified
by the Bank in writing) is shown on the attached Schedule II and that
corresponds to the aggregate principal amount outstanding under the Prime Credit
Line on that day. For Prime Credit Lines, the rate of interest payable on
Variable Rate Advances is subject to change without notice in accordance with
fluctuations in the Prime Rate and in the aggregate amount outstanding under the
Prime Credit Line. On each date that the Prime Rate changes or the aggregate
principal amount outstanding under the Prime Credit Line crosses one of the
thresholds that is indicated on Schedule II (or that is otherwise specified by
the Bank in writing), the interest rate on all Variable Rate Advances will
change accordingly.

5)   Payments

  a)   Each Fixed Rate Advance will be due and payable in full ON DEMAND or, if
not earlier demanded by the Bank, on the last day of the applicable Interest
Period. Any Fixed Rate Advance as to which the Bank has not made a demand for
payment and that is not paid in full or renewed, which renewal is in the sole
and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.     b)   Each Variable Rate Advance will be due and payable
ON DEMAND.     c)   The Borrower promises to pay the outstanding principal
amount of each Advance, together with all accrued but unpaid interest on each
Advance, any and all fees or other charges payable in connection with each
Advance, on the date the principal amount becomes due (whether by reason of
demand, the occurrence of a stated maturity date, by reason of acceleration or
otherwise). The Borrower further promises to pay interest in respect of the
unpaid principal balance of each Advance from the date the Advance is made until
it is paid in full. All interest will be computed on the basis of the number of
days elapsed and a 360-day year. Interest on each Advance will be payable in
arrears as follows:

  (i)   for Fixed Rate Advances — on the last day of the Interest Period (or if
the Interest Period is longer than three months, on the last day of each three
month period following the date of the Advance) and on each date that all or any
portion of the principal amount of the Fixed Rate Advance becomes due or is
paid; and     (ii)   for Variable Rate Advances — on the twenty-second day of
each month other than December, and on the thirty-first day of December, and on
each date that all or any portion of the principal amount of the Variable Rate
Advance becomes due or is paid.     To the extent permitted by law, and without
limiting any of the Bank’s other rights and remedies under the Agreement,
interest charges on any Advance that are not paid when due will be treated as
principal and will accrue interest at a variable rate from the date the payment
of interest was due until it is repaid in full.

  d)   All payments of principal, interest or other amounts payable under this
Agreement will be made in immediately available funds and in the same currency
in which the Advance was made, which unless otherwise agreed by the Bank, will
be U.S. dollars. UBS Financial Services Inc. or UBS International Inc., as
applicable, may act as collecting and servicing agent for the Bank for the
Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 8 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      the proceeds of any payments in the following order; first to any Breakage
Costs, Breakage Fee, other fees, costs of collection and expenses, second to the
outstanding principal amount of the related Advance and third to accrued
interest.     e)   All payments must be made to the Bank free and clear of any
and all present and future taxes (including withholding taxes), levies, imposts,
duties, deductions, fees, liabilities and similar charges other than those
imposed on the overall net income of the Bank. If so requested by the Bank, the
Borrower will deliver to the Bank the original or a certified copy of each
receipt evidencing payment of any taxes or, if no taxes are payable in respect
of any payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject to taxes. If any taxes or
other charges are required to be withheld or deducted from any amount payable by
the Borrower under this Agreement, the amount payable will be increased to the
amount which, after deduction from the increased amount of all taxes and other
charges required to be withheld or deducted from the amount payable, will yield
to the Bank the amount stated to be payable under this Agreement. If any of the
taxes or charges are paid by the Bank, the Borrower will reimburse the Bank on
demand for the payments, together with all interest and penalties that may be
imposed by any governmental agency. None of the Bank, UBS Financial Services
Inc., UBS-I or their respective employees has provided or will provide legal
advice to the Borrower or any Loan Party regarding compliance with (or the
implications of the Credit Line and the related guaranties and pledges under)
the laws (including tax laws) of the jurisdiction of the Borrower or any Loan
Party or any other jurisdiction. The Borrower and each Loan Party are and shall
be solely responsible for, and the Bank shall have no responsibility for, the
compliance by the Loan Parties with any and all reporting and other requirements
arising under any applicable laws.     f)   In no event will the total interest
and fees, if any, charged under this Agreement exceed the maximum interest rate
or total fees permitted by law. In the event any excess interest or fees are
collected, the same will be refunded or credited to the Borrower. If the amount
of interest payable by the Borrower for any period is reduced pursuant to this
Section 5(f), the amount of interest payable for each succeeding period will be
increased to the maximum rate permitted by law until the amount of the reduction
has been received by the Bank.

6)   Prepayments; Breakage Charges

  a)   The Borrower may repay any Variable Rate Advance at any time, in whole or
in part, without penalty.     b)   The Borrower may repay any Fixed Rate
Advance, in whole or in part. The Borrower agrees to reimburse the Bank,
immediately upon demand, for any loss or cost (“Breakage Costs”) that the Bank
notifies the Borrower has been incurred by the Bank as a result of (i) any
payment of the principal of a Fixed Rate Advance before the expiration of the
Interest Period for the Fixed Rate Advance (whether voluntarily, as a result of
acceleration, demand or otherwise), or (ii) the Customer’s failure to take any
Fixed Rate Advance on the date agreed upon, including any loss or cost
(including loss of profit or margin) connected with the Bank’s re-employment of
the amount so prepaid or of those funds acquired by the Bank to fund the Advance
not taken on the agreed upon date.         Breakage Costs will be calculated by
determining the differential between the stated rate of interest (as determined
in accordance with Section 4(a) of the Agreement) for the Fixed Rate Advance and
prevailing LIBOR and multiplying the differential by the sum of the outstanding
principal amount of the Fixed Rate Advance (or the principal amount of Fixed
Rate Advance not taken by the Borrower) multiplied by the actual number of days
remaining in the Interest Period for the Fixed Rate Advance (based upon a
360-day year). The Borrower also agrees to promptly pay to the Bank an
administrative fee (“Breakage Fee”) in connection with any permitted or required
prepayment. The Breakage Fee will be calculated by multiplying the outstanding
principal amount of the Fixed Rate Advance (or the principal amount of Fixed
Rate Advance not taken by the Borrower) by two basis points (0.02%) (with a
minimum Breakage Fee of $100.00). Any written notice from the Bank as to the
amount of the loss or cost will be conclusive absent manifest error.

7)   Joint Credit Line Account Agreement; Suspension and Cancellation

  a)   If more than one Person is signing this Agreement as the “Borrower”, each
party (a “Joint Borrower”) will be jointly and severally liable for the Credit
Line Obligations, regardless of any change in business relations, divorce, legal
separation, or other legal proceedings or in any agreement that may affect
liabilities between the parties. Except as provided below for the reinstatement
of a suspended or cancelled Credit Line, and unless otherwise agreed by the Bank
in writing, the Bank may rely on, and each Joint Borrower will be responsible
for, requests for Advances, directions, instructions and other information
provided to the Bank by any Joint Borrower.     b)   Any Joint Borrower may
request the Bank to suspend or cancel the Credit Line by sending the Bank a
written notice of the request addressed to the Bank at the address shown on the
Borrower’s periodic Credit Line Account statements. Any notice will become
effective three Business Days after the date that the Bank receives it, and each
Joint Borrower will continue to be responsible for paying: (i) the Credit Line
Obligations as of the effective date of the notice, and (ii) all Advances that
any Joint Borrower has requested but that have not yet become part of the Credit
Line Obligations as of the effective date of the notice. No notice will release
or in any other way affect the Bank’s interest in the Collateral. All subsequent
requests to reinstate credit privileges must be signed by all Joint Borrowers
comprising the Borrower, including the Joint Borrower requesting the suspension
of credit privileges. Any reinstatement will be granted or denied in the sole
and absolute discretion of the Bank.     c)   All Credit Line Obligations will
become immediately due and payable in full as of the effective date of any
suspension or cancellation of the Credit Line. The borrower will be responsible
for the payment of all charges incurred on the Advances after the effective
date. The Bank will not release any Loan Party from any of the obligations under
this Agreement or any related agreement until the Credit Line Obligations have
been paid in full and this Agreement has been terminated.

8)   Collateral; Grant of Security Interest; Set-off

  a)   To secure payment or performance of the Credit Line Obligations, the
Borrower assigns, transfers and pledges to the Bank, and grants to the Bank a
first priority lien and security interest in the following assets and rights of
the Borrower, wherever located and whether owned now or acquired or arising in
the future: (i) each Collateral Account; (ii) any and all money, credit
balances, certificated and uncertificated securities, security entitlements,
commodity contracts, certificates of deposit, instruments, documents,
partnership interests, general intangibles, financial assets and other
investment property now or in the future credited to or carried, held or
maintained in any Collateral Account; (iii) any and all over-the-counter
options, futures, foreign exchange, swap or similar contracts between the
Borrower and either UBS Financial Services Inc. or any of its affiliates;
(iv) any and all accounts of the Borrower at the Bank or any of its affiliates;
(v) any and all supporting obligations and other

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 9 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5





--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      rights ancillary or attributable to, or arising in any way in connection
with, any of the foregoing; and (vi) any and all interest, dividends,
distributions and other proceeds of any of the foregoing, including proceeds of
proceeds (collectively, the “Collateral”).     b)   The Borrower and if
applicable, any Pledgor on the Collateral Account, will take all actions
reasonably requested by the Bank to evidence, maintain and perfect the Bank’s
first priority security interest in, and to enable the Bank to obtain control
over, the Collateral and any additional collateral pledged by the Pledgors,
including but not limited to making, executing, recording and delivering to the
Bank (and authorizes the Bank to file, without the signature of the Borrower and
any Pledgor where permitted by applicable law) financing statements and
amendments thereto, control agreements, notices, assignments, listings, powers,
consents and other documents regarding the Collateral and the Bank’s security
interest in the Collateral in such jurisdiction and in a form as the Bank
reasonably may require. Each Loan Party irrevocably authorizes and appoints each
of the Bank and UBS Financial Services Inc., as collateral agent, to act as
their agent and attorney-in-fact to file any documents or to execute any
documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.     c)   The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to maintain in a
Collateral Account, at all times, Collateral having an aggregate lending value
as specified by the Bank from time to time.     d)   The Bank’s sole duty for
the custody, safe keeping and physical preservation of any Collateral in its
possession will be to deal with the Collateral in the same manner as the Bank
deals with similar property for its own account. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees that the Bank
will have no responsibility to act on any notice of corporate actions or events
provided to holders of securities or other investment property included in the
Collateral. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees to (i) notify the Bank promptly upon receipt of any
communication to holders of the investment property disclosing or proposing any
stock split, stock dividend, extraordinary cash dividend, spin-off or other
corporate action or event as a result of which the Borrower or Pledgor would
receive securities, cash (other than ordinary cash dividends) or other assets in
respect of the investment property, and (ii) immediately upon receipt by the
Borrower or Pledgor of any of these assets, cause them to be credited to a
Collateral Account or deliver them to or as directed by the Bank as additional
Collateral.     e)   The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that all principal, interest, dividends,
distributions, premiums or other income and other payments received by the Bank
or credited to the Collateral Account in respect of any Collateral may be held
by the Bank as additional Collateral or applied by the Bank to the Credit Line
Obligations. The Bank may create a security interest in any of the Collateral
and may, at any time and at its option, transfer any securities or other
investment property constituting Collateral to a securities account maintained
in its name or cause any Collateral Account to be redesignated or renamed in the
name of the Bank.     f)   The Borrower (and, if applicable, any other Pledgor
on the Collateral Account) agrees that if a Collateral Account has margin
features, the margin features will be removed by UBS Financial Services Inc. or
UBS International Inc., as applicable, so long as there is no outstanding margin
debit in the Collateral Account.     g)   If the Collateral Account permits cash
withdrawals in the form of check writing, access card charges, bill payment and/
or electronic funds transfer services (for example, Resource Management
Account®, Business Services Account BSA®, certain Basic Investment Accounts and
certain accounts enrolled in UBS Financial Services Inc. Investment Consulting
Services programs), the Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the “Withdrawal Limit” for the Collateral
Account, as described in the documentation governing the account will be reduced
on an ongoing basis so that the aggregate lending value of the Collateral
remaining in the Collateral Account following the withdrawal may not be less
than the amount required pursuant to Section 8(c).     h)   In addition to the
Bank’s security interest, the Borrower (and, if applicable, any other Pledgor on
the Collateral Account) agrees that the Bank will at all times have a right to
set off any or all of the Credit Line Obligations at or after the time at which
they become due, whether upon demand, at a stated maturity date, by acceleration
or otherwise, against all securities, cash, deposits or other property in the
possession of or at any time in any account maintained with the Bank or any of
its affiliates by or for the benefit of the Borrower, whether carried
individually or jointly with others. This right is in addition to, and not in
limitation of, any right the Bank may have at law or otherwise.     i)   The
Bank reserves the right to disapprove any Collateral and to require the Borrower
at any time to deposit into the Borrower’s Collateral Account additional
Collateral in the amount as the Bank requests or to substitute new or additional
Collateral for any Collateral that has previously been deposited in the
Collateral Account.

9)   Control       For the purpose of giving the Bank control over each
Collateral Account and in order to perfect the Bank’s security interests in the
Collateral, the Borrower and each Pledgor on the applicable Collateral Account
consents to compliance by UBS Financial Services Inc., UBS-I or any other
securities intermediary (in any case, the “Securities Intermediary”) maintaining
a Collateral Account with entitlement orders and instructions from the Bank (or
from any assignee or successor of the Bank) regarding the Collateral Account and
any financial assets or other property held therein without the further consent
of the Borrower or any other Pledgor on the applicable Collateral Account.
Without limiting the foregoing, the Borrower and each Pledgor on the Collateral
Account acknowledges, consents and agrees that, pursuant to a control agreement
entered into between the Bank and the Securities Intermediary:

  a)   The Securities Intermediary will comply with entitlement orders
originated by the Bank regarding any Collateral Account without further consent
from the Borrower or any Pledgor. The Securities Intermediary will treat all
assets credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.    
b)   In order to enable the Borrower and any Pledgor on the applicable
Collateral Account to trade financial assets that are from time to time credited
to a Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor)

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 10 ©2008 UBS Bank USA. All rights
reserved.
Sign and date the application on page 5





--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      concerning the Collateral Account. Notwithstanding the foregoing, however,
and irrespective of whether it has received any notice of exclusive control, the
Securities Intermediary will not comply with any entitlement order originated by
the Borrower or any Pledgor (or by any investment adviser designated by the
Borrower or any Pledgor) to withdraw any financial assets from a Collateral
Account or to pay any money, free credit balance or other amount owing on a
Collateral Account (other than cash withdrawals and payments not exceeding the
“Withdrawal Limit” as contemplated in Section 8 (g)) without the prior consent
of the Bank.

10)   Remedies

  a)   If any of the following events (each, an “Event”) occurs:

  (i)   the Borrower fails to pay any amount due under this Agreement;     (ii)
  the Borrower and/or any other relevant Loan Party fails to maintain sufficient
Collateral in a Collateral Account as required by the Bank or any Guarantor
fails to maintain collateral as required by the Bank under its Guaranty
Agreement;     (iii)   the Borrower or any other Loan Party breaches or fails to
perform any other covenant, agreement, term or condition that is applicable to
it under this Agreement or any related agreement, or any representation or other
statement of the Borrower (or any Loan Party) in this Agreement or in any
related agreement is incorrect in any material respect when made or deemed made;
    (iv)   the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;     (v)   any
voluntary or involuntary proceeding for bankruptcy, reorganization, dissolution
or liquidation or similar action is commenced by or against the Borrower or any
other Loan Party, or a trustee in bankruptcy, receiver, conservator or
rehabilitator is appointed, or an assignment for the benefit of creditors is
made, with respect to the Borrower or any other Loan Party or its property;    
(vi)   the Borrower or any Loan Party is insolvent, unable to pay its debts as
they fall due, stops, suspends or threatens to stop or suspend payment of all or
a material part of its debts, begins negotiations or takes any proceeding or
other step with a view to readjustment, rescheduling or deferral of all or any
part of its indebtedness, which it would or might otherwise be unable to pay
when due, or proposes or makes a general assignment or an arrangement or
composition with or for the benefit of its creditors;     (vii)   a Collateral
Account (or any account in which collateral provided by a Loan Party is
maintained) or any portion thereof is terminated, attached or subjected to a
levy;     (viii)   the Borrower or any Loan Party fails to provide promptly all
financial and other information as the Bank may request from time to time;    
(ix)   any indebtedness of the Borrower or any other Loan Party in respect of
borrowed money (including indebtedness guarantied by the Borrower or any other
Loan Party) or in respect of any swap, forward, cap, floor, collar, option or
other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;     (x)  
final judgment for the payment of money is rendered against Borrower (or any
Loan Party) and, within thirty days from the entry of judgment, has not been
discharged or stayed pending appeal or has not been discharged within thirty
days from the entry of a final order of affirmance on appeal;     (xi)   any
legal proceeding is instituted or any other event occurs or condition exists
that in the Bank’s judgment calls into question (A) the validity or binding
effect of this Agreement or any related agreement or any of the Borrower’s (or
any other Loan Party’s) obligations under this Agreement or under any related
agreement or (B) the ability of the Borrower (or any Loan Party) to perform its
obligations under this Agreement, or under any related agreement; or     (xii)  
the Bank otherwise deems itself or its security interest in the Collateral
insecure or the Bank believes in good faith that the prospect of payment or
other performance by any Loan Party is impaired.

      then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect,
or under any other applicable law.

  b)   Nothing contained in this Section 10 will limit the right of the Bank to
demand full or partial payment of the Credit Line Obligations, in its sole and
absolute discretion and without cause, at any time, whether or not an Event has
occurred and is continuing.     c)   All rights and remedies of the Bank under
this Agreement are cumulative and are in addition to all other rights and
remedies that the Bank may have at law or equity or under any other contract or
other writing for the enforcement of the security interest herein or the
collection of any amount due under this Agreement.     d)   Any non-exercise of
rights, remedies and powers by the Bank under this Agreement and the other
documents delivered in connection with this Agreement shall not be construed as
a waiver of any rights, remedies and powers. The Bank fully reserves its rights
to invoke

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 11 ©2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 5

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

      any of its rights, remedies and powers at any time it may deem
appropriate.

11)   Representations, Warranties and Covenants by the Loan Parties       Each
Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

  a)   Except for the Bank’s rights under this Agreement and the rights of the
Securities Intermediary under any account agreement, the Borrower and each
relevant Pledgor owns the Collateral, free of any interest, lien or security
interest in favor of any third party and free of any impediment to transfer;    
b)   Each Loan Party: (i) if a natural Person, is of the age of majority;
(ii) is authorized to execute and deliver this Agreement and to perform its
obligations under this Agreement and any related agreement; (iii) is not an
employee benefit plan, as that term is defined by the Employee Retirement Income
Security Act of 1974, or an Individual Retirement Credit Line Account (and none
of the Collateral is an asset of a plan or account); and (iv) unless the Loan
Party advises the Bank to the contrary, in writing, and provides the Bank with a
letter of approval, where required, from its employer, is not an employee or
member of any exchange or of any corporation or firm engaged in the business of
dealing, either as a broker or as principal, in securities, bills of exchange,
acceptances or other forms of commercial paper;     c)   Neither the Borrower
nor any Pledgor on the Collateral Account has pledged or will pledge the
Collateral or grant a security interest in the Collateral to any party other
than the Bank or the Securities Intermediary, or has permitted or will permit
the Collateral to become subject to any liens or encumbrances (other than those
of the Bank and the Securities Intermediary), during the term of this Agreement;
    d)   No Loan Party is in default under any material contract, judgment,
decree or order to which it is a party or by which it or its properties may be
bound;     e)   Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP.     f)   The Borrower and
each relevant Pledgor (i) is and at all times will continue to be the legal and
beneficial owner of all assets held in or credited to any Collateral Account or
otherwise included in the Collateral, and (ii) does not hold any assets held in
or credited to any Collateral Account or otherwise included in the Collateral in
trust or subject to any contractual or other restrictions on use that would
prevent the use of such assets to (a) repay the Bank or (b) be pledged as
Collateral in favor of the Bank.         The provisions of this Section 11 will
survive the termination of this Agreement or any related agreement and the
repayment of the Credit Line Obligations.

12)   Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary       Borrower agrees to indemnify and hold harmless the Bank and
the Securities Intermediary, their affiliates and their respective directors,
officers, agents and employees against any and all claims, causes of action,
liabilities, lawsuits, demands and damages, for example, any and all court costs
and reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account. The
provisions of this Section 12 will survive the termination of this Agreement or
any related agreement and the repayment of the Credit Line Obligations.

13)   Acceptance of Application and Agreement; Applicable Law

    THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.      
THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES, EXCEPT THAT WITH RESPECT TO THE
COLLATERAL ACCOUNT AND THE BANK’S SECURITY INTEREST THEREIN, THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, INCLUDING, WITHOUT LIMITATION, THE NEW YORK UNIFORM COMMERCIAL CODE,
AND FOR PURPOSES OF THIS AGREEMENT, THE COLLATERAL ACCOUNT AND THE BANK’S
SECURITY INTEREST THEREIN, THE JURISDICTION OF UBS FINANCIAL SERVICES INC. AND
UBS-I SHALL BE DEEMED TO BE THE STATE OF NEW YORK.

14)   Assignment

    This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

15)   Amendment

    This Agreement may be amended only by the Bank, including, but not limited
to, (i) the addition or deletion of any provision of this Agreement and (ii) the
amendment of the (x) “Spread Over LIBOR/UBS Bank USA Fixed Funding Rate” in
Schedule I or (y) “Spread Over Prime” in Schedule II to this Agreement, at any
time by sending written notice, signed by an authorized officer of the Bank, of
an amendment to the Borrower. The amendment shall be effective as of the date
established by the Bank. This Agreement may not be amended orally. The Borrower
or the Bank may waive compliance with any provision of this Agreement, but any
waiver must be in writing and will not be deemed to be a waiver of any other
provision of this Agreement. The provisions of this Agreement constitute the
entire agreement between the Bank and the Borrower with respect to the subject
matter hereof and supersede all prior or contemporaneous agreements, proposals,
understandings and representations, written or oral, between the parties with
respect to the subject matter hereof.

16)   Severability

    If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 12 ©2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 5

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

    or arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.   17)   Choice of Forum; Waiver of Jury
Trial

  a)   ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT
ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD
JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT
COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.     b)   EACH OF THE LOAN PARTIES
(FOR ITSELF, ANYONE CLAIMING THROUGH IT OR IN ITS NAME, AND ON BEHALF OF ITS
EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
REGARDING ANY CLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.     c)   Any arbitration proceeding
between the Borrower (or any other Loan Party) and the Securities Intermediary,
regardless of whether or not based on circumstances related to any court
proceedings between the Bank and the Borrower (or the other Loan Party), will
not provide a basis for any stay of the court proceedings.     d)   Nothing in
this Section 17 will be deemed to alter any agreement to arbitrate any
controversies which may arise between the Borrower (or any other Loan Party) and
UBS Financial Services Inc. or its predecessors, and any claims between the
Borrower or the Loan Party, as applicable, and UBS Financial Services Inc. or
its employees (whether or not they have acted as agents of the Bank) will be
arbitrated as provided in any agreement between the Borrower or the Loan Party,
as applicable, and UBS Financial Services Inc.

18)   State Specific Provisions and Disclosures

  a)   For residents of Ohio:         The Ohio laws against discrimination
require that all creditors make credit equally available to all creditworthy
customers, and that credit reporting agencies maintain separate credit histories
on each individual upon request. The Ohio civil rights commission administers
compliance with this law.     b)   For residents of Oregon:         NOTICE TO
BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS AGREEMENT PROVIDES
FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED RATE ADVANCE PRIOR TO
THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT     c)   For residents of
Vermont:         NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE
DEMAND LOANS AND SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN
MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF
INTEREST.         NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT
MEANS THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER
DOES NOT PAY, THE LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.     d)   For
residents of California:

  (i)   Any person, whether married, unmarried, or separated, may apply for
separate credit.     (ii)   As required by law, you are notified that a negative
credit report reflecting on your credit record may be submitted to a credit
reporting agency if you fail to fulfill the terms of your credit obligations.  
  (iii)   The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.     (iv)   The Borrower
will not attempt to obtain any Advance if the Borrower knows that the Borrower’s
credit privileges under the Credit Line have been terminated or suspended.    
(v)   The Borrower will notify the Bank by telephone, telegraph, letter, or any
other reasonable means that an unauthorized use of the Credit Line has occurred
or may occur as the result of the loss or theft of a credit card or other
instrument identifying the Credit Line, within a reasonable time after the
Borrower’s discovery of the loss or theft, and will reasonably assist the Bank
in determining the facts and circumstances relating to any unauthorized use of
the Credit Line.

19)   Account Agreement       Each Loan Party acknowledges and agrees that this
Agreement supplements their account agreement(s) with the Securities
Intermediary relating to the Collateral Account and, if applicable, any related
account management agreement(s) between the Loan Party and the Securities
Intermediary. In the event of a conflict between the terms of this Agreement and
any other agreement between the Loan Party and the Securities Intermediary, the
terms of this Agreement will prevail.   20)   Notices       Unless otherwise
required by law, all notices to a Loan Party may be oral or in writing, in the
Bank’s discretion, and if in writing, delivered or mailed by the United States
mail, or by overnight carrier or by telecopy to the address of the Loan Party
shown on the records of the Bank. Each Loan Party agrees to send notices to the
Bank, in writing, at such address as provided by the Bank from time to time.

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 13 ©2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 5

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]

      Credit Line Agreement   (GRAPHICS) [f51622f5162206.gif]

Schedule I to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over LIBOR or the UBS Bank USA Fixed

Funding Rate, as applicable   Spread Over LIBOR/UBS Bank   Aggregate Approved
Amount   USA Fixed Funding Rate    
$250,000 to $499,999
  2.750%    
$500,000 to $999,999
  1.750%    
$1,000,000 to $4,999,999
  1.500%    
$5,000,000 and over
  1.250%       Schedule II to UBS Bank USA Credit Line Agreement
Schedule of Percentage Spreads Over Prime Outstanding Amount under Credit Line  
Spread Over Prime    
$0 to $24,999
  3.125%    
$25,000 to $49,999
  2.625%    
$50,000 to $74,999
  2.125%    
$75,000 to $99,999
  1.625%    
$100,000 to $249,999
  1.375%    

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)
You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.
You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.
The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.
This notice is not the contract that makes you liable for the debt.
AVISO PARA EL FIADOR (Spanish Translation Required By Law)
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.
Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.
El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.
Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

      HB Rev 07/08 HB LOAD SPEDOC UX E HB V102 14 ©2008 UBS Bank USA. All rights
reserved.     Sign and date the application on page 5

 



--------------------------------------------------------------------------------



 



Re: Account Number CP 14862 (the “Account”)
ADDENDUM TO CREDIT LINE AGREEMENT
The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assets
held through the above-referenced discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement”), the terms of the Credit
Line Agreement supplement, but do not replace, the existing Account Agreement as
follows: (i) the terms of the Credit Line Agreement (as amended from time to
time in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement, the
terms of any borrowing or extension of credit under the Credit Line Agreement,
and/or the indemnification of the Bank as a lender); and (ii) the terms of the
Account Agreement (as amended from time to time in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).
Without limiting the generality of the foregoing, Client further understands and
agrees that:

(A)   The Account remains a discretionary account, as described in Section 5 of
the Account Agreement, and the Firm will continue to exercise investment
discretion over the assets in the Account as provided in the Account Agreement.
  (B)   If applicable, Client may continue to receive Financial Advisor Reports
with respect to the Account, as described in Section 8 of the Account Agreement,
and Client’s receipt of such reports remains subject to the provisions of
Section 8 of the Account Agreement.   (C)   Solely with respect to disputes
arising out of the extension of credit and/or the status of Client as borrower
and the Bank as lender pursuant to the Credit Line Agreement, the choice of law
provisions of Section 13 of the Credit Line Agreement and the dispute resolution
provisions of Section 17 of the Credit Line Agreement shall govern. With respect
to any other disputes relating to the Account, the choice of law provisions of
Section 14 of the Account Agreement and the dispute resolution provisions of
Section 15 of the Account Agreement shall continue to govern.

[Remainder of page intentionally left blank]
[Signature page follows]

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed this            day of                           
                                  ,                     

         
Client’s Name:
  Cytokinetics, Incorporated    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]   UBS Bank USA     KU

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND
AGREEMENT

                 
Credit Line Account
      Account Number    
Cytokinetics, Inc.
  5V     62006     CP  
Collateral Account
      Account Number    
Cytokinetics, Inc.
  CP     14862     CPW4

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at its home office. Any conflict
between the terms of the Agreement and this Addendum shall be resolved in
accordance with the terms of this Addendum. Defined terms used herein to have
the respective meanings set forth in the Agreement unless otherwise defined in
this Addendum.

A.   The Bank, UBS Financial Services Inc. and the Borrower each acknowledge and
agree that:

Definitions

1.   The Agreement is amended by adding the following definitions in Section 1:

  “•   “Additional Payments” has the meaning specified in Section 5 g).     •  
“ARS Collateral” means any and all Collateral consisting of Auction Rate
Securities.     •   “ARS Payments” has the meaning specified in Section 5 g).  
  •   “Auction Rate Securities” means any and all securities determined by the
Bank, in its sole and absolute discretion, as being commonly referred to as
“Auction Rate Securities,” which, for greater certainty, include, without
limitation, debt securities on which the interest rate payable is periodically
re-set by an auction process and/or equity securities on which any dividend
payable is periodically re-set by an auction process.     •   “Taxable SLARC
Maximum Auction Rate” means the applicable “reset rate,” “maximum auction rate”
or other similar rate as may be specified in the prospectus or other
documentation governing any applicable Taxable Student Loan Auction Rate
Securities as representing the failed auction rate or similar rate payable on
such Auction Rate Securities, in each case expressed as a per-annum rate and as
calculated in the Bank’s sole and absolute discretion.     •   “Taxable Student
Loan Auction Rate Securities” means any and all Auction Rate Securities
Collateral consisting of securities determined by the Bank, in its sole and
absolute discretion, as being commonly referred to as “Student Loan Auction Rate
Securities” and on which the interest or dividend rate paid or payable to the
Borrower by the issuer of such securities is taxable to the Borrower.”

Terms of Advances

2.   The Agreement is amended by adding the following as Section 3 e):      
“The Borrower acknowledges that the Bank will not make an Advance against the
ARS Collateral in amounts equal to the fair market or par value of the ARS
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to the
Bank. In requesting an Approved Amount equal to the par value of the ARS
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to the Bank so that the Bank will consider making Advances
from time to time in accordance with the terms of this Agreement and in amounts
equal to, in the aggregate, the par value of the ARS Collateral at the date of
an Advance. In addition, the Borrower, the Bank and UBS Financial Services Inc.
acknowledge and agree that if (a) the Bank is repaid all of the Credit Line
Obligations due to the Bank under the Agreement and this Addendum and (b) as
part of such repayment, the Bank realizes on the additional collateral and/or
assurances pledged or otherwise provided by UBS Financial Services and/or any
such third party to the Bank, then the Agreement shall not terminate and the
Bank shall automatically assign to UBS Financial Services Inc. and any such
third party, and UBS Financial Services Inc. and any such third party shall
automatically assume and be subrogated to, all of the Bank’s rights, claims and
interest in and under the Agreement and this Addendum, including without
limitation, the security interest in the Collateral, including without
limitation the ARS Collateral, granted the Bank under the Agreement and this
Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
and all such Collateral) to the extent of the amount that the Bank has realized
on all or any part of the additional collateral and/or assurances pledged or
otherwise provided by UBS Financial Services and/or any such third party to the
Bank in order to effect the repayment of the Credit Line Obligations due to the
Bank under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

(GRAPHICS) [f51622f5162210.gif]

1 of 5



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]   Credit Line Account Number          
5V            62006            CP

Interest

3.   The Agreement is amended by adding the following as a new Section 4 d),
Section 4 e) and Section 4 f):

  “d)   Notwithstanding anything to the contrary in this Agreement, and subject
to the provisions of Sections 4 e) and f) of this Agreement, the interest rate
charged on any and all outstanding Variable Rate Advances shall be the lesser of
(i) the amount prescribed by Sections 4 a), b), or c) of this Agreement, as
applicable, and (ii) the then applicable weighted average rate of interest or
dividend rate paid to the Borrower by the issuer of the ARS Collateral.     e)  
The Bank and the Borrower acknowledge and agree that the Bank shall be entitled
to determine or adjust, at any time and from time to time, the interest rate
payable by the Borrower to the Bank on all or any part of the outstanding
Variable Rate Advances to reflect any changes in the composition of the ARS
Collateral, to address any inability to determine interest rates, or for any
other reason that, in the Bank’s sole and absolute discretion, is necessary to
give effect to the intent of the provisions of this Agreement, including,
without limitation, this Section 4 (it being acknowledged and agreed that the
provisions of this Section 4 are intended to cause the interest payable by the
Borrower under this Agreement to equal the interest or dividend rate payable to
the Borrower by the issuer of any ARS Collateral) and any and all such
adjustments by the Bank hereunder shall be conclusive and binding on the Bank
and the Borrower absent manifest error.     f)   If and to the extent that any
or all of the ARS Collateral consists of Taxable Student Loan Auction Rate
Securities, then notwithstanding anything to the contrary in this Agreement,
when calculating such weighted average interest rate, the interest rate paid to
the Borrower with respect to such Taxable Student Loan Auction Rate Securities
shall be deemed to be equal to (i) for the period from the date of this Addendum
through and including January 21, 2009, the applicable coupon rate(s) and
(ii) from January 22, 2009 and thereafter, the then applicable Taxable SLARC
Maximum Auction Rate, for, and to the extent of, such Taxable Student Loan
Auction Rate Securities. The Borrower will be charged interest on the Loan in
months in which the Borrower does not receive interest on the Taxable Student
Loan Auction Rate Securities.”

Payments

4.   The Agreement is amended by adding the following as Section 5 g):      
“The Borrower will make additional payments (“Additional Payments”) as follows:

  •   The proceeds of any liquidation, redemption, sale or other disposition of
all or part of the ARS Collateral will be automatically transferred to the Bank
as payments. The amount of these payments will be determined by the proceeds
received in the Collateral Account, and may be as much as the total Credit Line
Obligations.     •   All other interest, dividends, distributions, premiums,
other income and payments that are received in the Collateral Account in respect
of any ARS Collateral will be automatically transferred to the Bank as payments.
These are referred to as “ARS Payments.” The amount of each ARS Payment will
vary, based on the proceeds received in the Collateral Account. The Bank
estimates that the ARS Payments will range from zero to fifteen ($15.00) dollars
per month per $1,000 in par value of Pledged ARS. The Bank will notify the
Borrower at least ten (10) days in advance of any ARS Payment that falls outside
of this range. If the Borrower would prefer to have advance notice of each
payment to be made to Advances, the Borrower may cancel ARS Payments as
described below.     •   The Borrower agrees that any cash, check or other
deposit (other than a deposit of securities) made to the Collateral Account is
an individual authorization to have such amount transferred to the Bank as a
payment. The amount of each payment is the amount of the deposit.

Each Additional Payment will be applied, as of the date received by the Bank, in
the manner set forth in the last sentence of Section 5 d). The Borrower
acknowledges that neither the Bank nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.
The Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
the Bank receives such notice. If the Borrower stops ARS Payments, the Borrower
will continue to be obligated to pay principal, interest, and other amounts
pursuant to the Agreement. If the Borrower elects to cancel ARS Payments, all
other Additional Payments will be cancelled. Cancelling ARS Payments and
Additional Payments may result in higher interest charges by the Bank because
amounts received in the Collateral Account will not be automatically transferred
and credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless the Bank permits you to withdraw all or part of such
amounts. Your notice to cancel must be sent to: Attention: Head of Credit Risk
Monitoring, UBS Bank USA, 299 South Main Street, Suite 2275, Salt Lake City,
Utah 84111, or call (801) 
741-0310.
Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
the Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then the Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, or (2) require the Borrower to make payment of all accrued
and unpaid interest.”
KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

2 of 5



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]   Credit Line Account Number          
5V            62006            CP

Remedies

5.   The Agreement is amended by adding the following as Section 10 e):

    “The Borrower agrees that in the event the Bank determines to liquidate or
sell any Collateral, the Bank shall, to the fullest extent permitted by
applicable law, have the right to do so in any manner, including, without
limitation, the sale of Collateral individually or in a block, for cash or for
credit, in a public or private sale, with or without public notice, through the
use of sealed bids or otherwise, with the aid of any advisor or agent who may be
an affiliate of the Bank or in any other manner as the Bank in its sole
discretion shall choose. The Borrower acknowledges that the price the Bank
obtains for Collateral in the Bank’s chosen method of sale may be lower than
might be otherwise obtained in another method of sale, and the Borrower hereby
agrees that any such sale shall not be considered to be not commercially
reasonable solely because of such lower price. The Borrower understands that
there may not be a liquid market for the Collateral and that, as a result, the
price received for the Collateral upon liquidation or sale by the Bank may be
substantially less than the Borrower paid for such Collateral or than the last
market value available for it, if any. The Borrower further agrees that any sale
by the Bank shall not be considered to be not commercially reasonable solely
because there are few (including only one) or no third parties who submit bids
or otherwise offer to buy the Collateral. The Borrower understands that the
Bank’s sale of any of the Collateral may be subject to various state and federal
property and/or securities laws and regulations, and that compliance with such
laws and regulations may result in delays and/or a lower price being obtained
for the Collateral. The Borrower agrees that the Bank shall have the right to
restrict any prospective purchasers to those who, in the Bank’s sole discretion,
the Bank deems to be qualified. The Borrower acknowledges that the Bank shall
have sole authority to determine, without limitation, the time, place, method of
advertisement and manner of sale and that the Bank may delay or adjourn any such
sale in its sole discretion. The Borrower expressly authorizes the Bank to take
any action with respect to the Collateral as the Bank deems necessary or
advisable to facilitate any liquidation or sale, and the Borrower agrees that
the Bank shall not be held liable for taking or failing to take any such action,
regardless if a greater price may have been obtained for the Collateral if such
action was or was not taken, as applicable. The Borrower hereby waives, to the
fullest extent permitted by law, any legal right of appraisal, notice,
valuation, stay, extension, moratorium or redemption that the Borrower would
otherwise have with respect to a sale of the Collateral.”

Representations, Warranties and Covenants by the Loan Parties

6.   The Agreement is amended by adding the following as Section 11 g):

  “g)   If at any time there are Credit Line Obligations outstanding under the
Credit Line, then in connection with any ARS Collateral, if at any time any such
ARS Collateral may be sold, exchanged, redeemed, transferred or otherwise
conveyed by the Borrower for gross proceeds that are, in the aggregate, not less
than the par value of such Auction Rate Securities to any party, including,
without limitation, to UBS Financial Services Inc. and/or any of its affiliates
(any such sale, exchange, redemption, transfer or conveyance referred to herein
as an “ARS Liquidation”), the Borrower agrees (i) to immediately effect such ARS
Liquidation to the extent necessary to satisfy all Credit Line Obligations in
full and (ii) that the proceeds of any such ARS Liquidation so effected shall be
immediately and automatically used to pay down any and all such outstanding
Credit Line Obligations to the extent of such proceeds. The Borrower hereby
acknowledges and agrees with the Bank and directs UBS Financial Services Inc.
that to the extent permitted by applicable law, this Section 11 g) shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect an ARS Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with the Bank and UBS Financial Services Inc. to execute and
deliver to the Bank and/or UBS Financial Services Inc. such further documents
and agreements as may be necessary in the sole and absolute discretion of the
Bank and/or UBS Financial Services Inc. to effect the foregoing irrevocable
instruction, direction and standing sell order.”

Waivers

7.   The Agreement is amended by adding the following as Section 21:       “The
Borrower hereby (i) acknowledges and admits its indebtedness and obligations to
the Bank under the Agreement; and (ii) acknowledges, admits and agrees that it
has no and shall assert no defenses, offsets, counterclaims or claims in respect
of its obligations under the Agreement, in each case notwithstanding any claim
or asserted claim that it may have, or purport to have, against any affiliate of
the Bank.”

Schedules I and II

                 
8.
  a)   Schedule I of the Agreement is amended in its entirety to read as
follows:        
 
      $25,001 to $499,999     2.750 %
 
      $500,000 to $999,999     1.750 %
 
      $1,000,000 to $4,999,999     1.500 %
 
      $5,000,000 and over     1.250 %
 
  b)   Schedule II of the Agreement is deleted in its entirety and replaced
with: “[Intentionally Deleted].”        

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

3 of 5



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]   Credit Line Account Number          
5V            62006            CP

No Fixed Rate Advances/Prime Credit Lines

9.   The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement: (a) the Borrower shall not request
and the Bank shall not make a Fixed Rate Advance; and (b) there shall be no
Prime Credit Line facilities available under the Agreement.

Alternative Financing

10.   If at any time the Bank exercises its right of demand under Section 5 a),
Section 5 b) and Section 10 b) of the Loan Agreement for any reason other than
(i) the occurrence of an Event under Sections 10 a) (iv), (v), (vii), (ix) (if
and to the extent any indebtedness specified thereunder is to the Bank or any of
the Bank’s affiliates), or (xi) of the Agreement; or (ii) in connection with any
termination for cause by UBS Financial Services Inc. of the overall customer
relationship between UBS Financial Services Inc. and the Borrower or its
affiliates, then UBS Financial Services Inc. shall, or shall cause one or more
of its affiliates, to provide as soon as reasonably possible, alternative
financing on substantially the same terms and conditions as those under the
Agreement and the Bank agrees that the Agreement shall remain in full force and
effect until such time as such alternative financing has been established.

Margin Calls; Interest Payments


11.   Notwithstanding anything to the contrary in the Agreement, the Bank and
the Borrower acknowledge and agree that UBS Financial Services Inc. or any
affiliate thereof may, in its sole and absolute discretion, elect to: (i)
provide additional collateral to the Bank in the form of United States Treasury
Securities if and to the extent that the Borrower does not maintain in a
Collateral Account, Collateral having an aggregate lending value as specified by
the Bank from time to time; and/or (ii) satisfy any and all amounts of accrued
and unpaid interest that are otherwise due and payable by the Borrower to the
Bank under the Agreement, to the extent that the amount of any Additional
Payments under the Agreement are insufficient to satisfy any and all such
amounts.

Collateral Account Features


12.   Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following:       “If a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc. or UBS International
Inc., as applicable, so long as there is no outstanding margin debit in the
Collateral Account. If a Collateral Account has Resource Management Account® or
Business Services Account BSA® features, such as check writing, cards, bill
payment, or electronic funds transfer services, all such features shall be
removed by UBS Financial Services Inc. or UBS International Inc., as
applicable.”

No Credit Line Checks

13.   The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

Headings

14.   The headings of each of Section of this Addendum is for descriptive
purposes only and shall not be deemed to modify or qualify the terms,
conditions, rights or obligations described in such Section.   B.   This
Addendum may be signed in multiple original counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

[Signature page(s) follows]
KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

4 of 5



--------------------------------------------------------------------------------



 



(UBS LOGO) [f51622f5162204.gif]   Credit Line Account Number          
5V            62006            CP

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

              Sharon A. Barbari, Chief Financial Officer/CFO               Date
  Print Name and Title   Signature     ROBERT BLUM, Chief Executive Officer/CEO
              Date   Print Name and Title   Signature

                  UBS BANK USA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:        
 
  Title:  
 
     
 
     
 
          UBS FINANCIAL SERVICES INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
  Title:  
 
     
 
  Date:             , 2008    

KU Rev 08/08 Zero Net Cost LTPV Loan Addendum

5 of 5